Citation Nr: 1643624	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection or a bilateral foot disability.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in May 2016 at which time the case was remanded pursuant to the Veteran's request to testify at a Board hearing.  In August 2016, the Veteran testified before the Board via a video conference hearing.  A transcript of the hearing is of record.  The matter is once again before the Board.

The underlying issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for asthma in a September 2009 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 

2.  The evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for asthma.

3.  The RO denied the Veteran's claim of entitlement to service connection for a bilateral foot disability in a September 2009 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 

4.  The evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral foot disability.

5.  The Veteran's bilateral foot calluses are attributable to service.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for asthma has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral foot disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Bilateral foot calluses were incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

Inasmuch as this decision grants the underlying claim for service connection for a bilateral foot disability diagnosed as calluses, any notice or duty to assist omission is harmless with regard to that claim.

B.  New and Material Evidence

Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
Asthma

The RO initially denied the Veteran's claim for service connection for asthma in June 1980 on the basis that the evidence did not establish a link between the Veteran's postservice diagnosis of asthma and service.  In a more recent final denial in September 1990, the RO denied reopening the Veteran's claim for service connection for asthma on the basis that new and material evidence had not been submitted.  

The evidence on file in September 2009 included the Veteran's service treatment records showing various respiratory complaints diagnosed as upper respiratory infections (in January 1977 and January 1979), acute bronchitis (in November 1977 and February 1979), and rhinitis (in May 1977).  The evidence also included hospital records in 1997 that reflect a diagnosis of asthma, a July 2004 chest x-report showing negative pulmonary findings, and an August 2007 statement that was received in May 2009 from a nurse practitioner who reported that the Veteran had been seen for a reevaluation that day and had been treated for asthma.

Additional evidence in September 2009 included statements from two fellow servicemen, dated in September 2007 and March 2009 respectively, who asserted that the Veteran had breathing problems in service that included coughing and wheezing.  They stated that his symptoms were "like he had asthma" and "as if he had asthma."  The Veteran's brother submitted a statement in May 2009, asserting that the Veteran had asthma in service.  Additionally, in a September 2006 statement, the Veteran reported that he thought that he had asthma in service even though he was told that he just had colds.  
Pertinent evidence received after September 2009 consists of the Veteran's hearing testimony wherein he testified that the respiratory symptoms that he had in service are the same symptoms he had when he sought treatment for and was diagnosed as having asthma postservice.  This testimony is presumed credible for the purpose of reopening the claim and meets the low threshold described in Shade.  See Justus v. Principi, 3 Vet. App. at 512-13.  That is, the testimony relates to an unestablished fact, i.e. the nexus element, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material has been submitted and the claim for service connection for asthma is reopened.  See 38 C.F.R. § 3.156 (a). 

Bilateral Foot Disability

Regarding service connection for a bilateral foot disability, the RO initially denied this claim in January 2007 on the basis that the evidence did not show a chronic foot disability in service, nor was there evidence relating a postservice foot disability to service.  The Veteran did not appeal the January 2007 decision and it is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1103.  In a more recent final decision in September 2009, the RO denied reopening the claim on the basis that new and material evidence had not been submitted.  

Evidence on file prior to September 2009 included the Veteran's service treatment records showing that he was treated on two occasions in July 1978 for blisters on his feet and on one occasion in April 1979 for callouses on his feet.  They also show that he had a normal clinical evaluation of his feet at his separation examination in October 1979.  In addition, in a September 2006 statement the Veteran explained that he had been issued the wrong size boots in service and was given size 8 boots even though he wears a size 9 1/2 or 10.  

Evidence received after the September 2009 rating decision includes medical nexus opinion evidence.  In this regard, there are two medical opinions dated in February 2011 and August 2015, from VA physicians suggesting the possibility of a link between the Veteran's present foot calluses and service.  More specifically, the physician's opine that the Veteran's calluses "may or may not" be related to service.  However, one of these physicians issued a subsequent opinion in August 2016 more definitely linking the Veteran's foot calluses to service.  In this regard, the physician opined that the Veteran's painful calluses were "more likely than not caused by his service in the U.S. Army."  

The evidence noted above that was submitted after September 2009 relates to an unestablished fact necessary to substantiate the claim, i.e., it establishes a nexus to service; see Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Consequently, the criteria to reopen the claim of entitlement to service connection for a bilateral foot disability under 38 C.F.R. § 3.156 (a) based on new and material evidence have been satisfied and the claim is reopened.  

C.  Service Connection for a Bilateral Foot Disability

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Discussion

As noted above, the Veteran's service treatment records show that he was treated on two occasions in July 1978 for blisters on his feet and on one occasion in April 1979 for callouses on his feet.  The Veteran attributes these problems to having had to wear boots in service that were at least one size too small for him.  He also asserts that he has had these foot problems off and on ever since service.  

Postservice medical evidence shows periodic treatment at the podiatry clinic for diagnoses that include hyperkeratotic lesions right and left feet, in addition to bilateral hammertoe deformity, bilateral pes planus, onychomycosis, and bilateral hallux valgus deformity.  One such VA record, dated in January 2010, shows that the Veteran was being seen in a follow up of painful callus and painful bunion to both feet.  The Veteran reported that he had been having the callus cut by podiatry since 1977 when he was in service and that his girlfriend had been cutting the calluses to both feet since he left service until 2002, at which time he was told the VA hospital would cut them.  He further stated that his family doctor told him that the recurrence of the calluses would be an ongoing thing which he would be dealing with for the rest of his life from the foot condition which developed while he was in service.  

Also on file is an August 2016 opinion linking the Veteran's painful calluses to service.  Specifically, a VA podiatrist opined that the Veteran's painful calluses were more likely than not caused by his service in the U.S. Army.  This opinion is based on the podiatrist's review of the Veteran's clinical records, including his service treatment records, as well as his treatment of the Veteran since 2014.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Upon weighing the evidence of record on the instant case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral foot calluses are related to his active duty service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an bilateral foot calluses is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

The application to reopen the claim for service connection for asthma is granted.

The application to reopen the claim for service connection for a bilateral foot disability is granted.

Service connection for bilateral foot calluses is granted.


REMAND

Turning to the merits of the claim of entitlement to service connection for asthma, the Board finds that additional development is warranted before a fully informed decision can be made in this appeal.  Pertinent law and regulations require that VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, in light of the Veteran's inservice respiratory complaints, postservice diagnosis of asthma, and testimony of experiencing the same respiratory symptoms in service that he has had after service, the Board finds that he must be afforded a VA examination that addresses the nature and etiology of his asthma.  Id.  

Additionally, the Veteran has indicated that he receives all his medical treatment from VA (see Board hearing transcript, page 10) and the most recent VA treatment record on file is dated in March 2015.  Thus, an attempt should be made to obtain any updated pertinent VA treatment records from March 2015 to present.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding the Veteran's asthma from March 2015 to present and associate all records received with the Veteran's electronic claims file; document any negative response received.

2.  Thereafter, schedule the Veteran for a VA examination by a qualified medical professional to determine the nature, extent, and etiology of his asthma.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma was caused or aggravated by his active duty service from October 1976 to October 1979.    

A complete rationale for all opinions must be provided

3.  Ensure that the examination report complies with all remand directives.  If the examination report is inadequate, it should be returned to the examiner for corrective action, as appropriate. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


